Title: To Benjamin Franklin from Le Roy, [22 October?] 1781
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


ce lundy au Soir [October 22, 1781?]
J’ai reçu mon Illustre docteur la Gazette que vous avez bien voulu m’envoyer et je vous la rendrai très fidèlement avec l’autre. Je vous avois proposé de venir au Te Deum que nous faisons chanter Mercredy pour la naissance du Dauphin mais outre qu’on le dit à dix heures aulieu de Onze comme je le croyois c’est qu’il Sera précédé d’une Messe et il me Semble que vous n’êtes pas comme nous disons un grand mangeur de Messes.
Vous m’avez fait present mon Illustre Docteur du livre de M. Mesmer. Un homme très considérable me le demande avec tant d’instances que je ne sais comment le lui refuser mais J’ai pensé que comme vous en aviez plusieurs exemplaires vous pourriez bien m’en gratifier d’un Second car je crois qu’un Seul exemplaire Suffit bien pour éclairer toute L’amérique Sur les grandes découvertes du magnétisme animal. Vous Voyez mon Illustre Docteur comme j’en agis librement avec vous mais vous m’y encouragez par toute l’amitié que vous me marquez et puis je m’y crois un peu autorisé par tous les sentimens d’attachement que je vous ai voués pour la vie
Le Roy

Mde Le Roy ira à Passy Jeudy et vous reportera vos Gazettes Mon Illustre Docteur et si ma demande n’est pas indiscrette vous lui donnerez un second Exemplaire de Mesmer.

  
Addressed: A Monsieur / Monsieur Franklin / Ministre Plénipotentiaire / des Etats unis de LAmèrique / Septentrionale en Son hôtel / à Passy / Lundy au Soir
